DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      TERRENCE COSGROVE,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D22-465

                             [June 23, 2022]

   Appeal of order denying rule 3.850 motion from the County Court for
the Nineteenth Judicial Circuit, Indian River County; Michael Linn,
Judge; L.T. Case No. 31207MM000688A.

  Jonathan R. Kaplan of Jonathan R. Kaplan, LLC, Jupiter, for
appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.